THE THIRTEENTH COURT OF APPEALS

                                    13-20-00399-CV


                          NATALIE MORRIS
                                 v.
   WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST AS
   OWNER TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST V


                                   On Appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                       Trial Court Cause No. 2018CCV-62405-5


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

June 3, 2021